Citation Nr: 9901149	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  94-40 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for bilateral mixed 
hearing loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Bruu, Associate Counsel

INTRODUCTION

The veteran had active service from May 1958 to April 1960.

This matter comes to the Board of Veterans Appeals (Board) 
from a January 1993 rating decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied a rating in excess of 10 percent 
for right ear defective hearing.  By rating decision in March 
1993, service connection of mixed hearing loss, bilateral, 
with tinnitus, was granted, and the 10 percent rating 
continued.  Following a hearing at the RO in June 1993, a 
Hearing Officers Decision and rating decision of September 
1993 granted a separate 10 percent rating for tinnitus and 
continued the 10 percent rating for bilateral mixed hearing 
loss.  


CONTENTION OF APPELLANT ON APPEAL

The veteran contends that his service-connected bilateral 
mixed hearing loss is sufficiently disabling as to warrant a 
rating in excess of 10 percent.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
the pertinent evidence and material of record in the 
veteran's claims file.  Based upon its review of the relevant 
evidence in this matter, and for the following reasons and 
bases, it is the decision of the Board that the preponderance 
of the evidence is against the veterans claim for an 
increased rating for bilateral mixed hearing loss.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained.

2.  The most recent VA audiological evaluation indicated that 
the veteran had
Level V hearing loss in his right ear, manifested by an 
average pure tone decibel loss of 89 with 80 percent 
discrimination ability, and Level II hearing loss in the left 
ear, manifested by an average pure tone decibel loss of 63 
with 96 percent discrimination ability.


CONCLUSION OF LAW

The criteria for an increased rating for the veteran's 
bilateral mixed hearing loss are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 
4.10, 4.84a, 4.85, Diagnostic Code 6101 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran filed his original claim in May 1960, seeking 
service connection for residuals of a punctured (right) ear 
drum.  Rating decision in May 1960 granted service connection 
of otitis media bil. supp., and assigned a 10 percent 
rating.  Rating decision in January 1970 granted a temporary 
100 percent rating beginning October 15, 1969, the date of a 
right simple mastoidectomy and removal of attic 
cholesteatoma, and the 10 percent rating was to be reinstated 
December 1, 1969, for otitis media  suppurative and res. 
rt mastoidectomy.  Rating decision in May 1970 granted a 
temporary 100 percent rating beginning January 19, 1970, the 
date of a right radical mastoidectomy with Type III 
tympanoplasty, and the 10 percent rating was to be reinstated 
April 1, 1970, for otitis media, suppurative, and residuals 
of right mastoidectomy and tympanoplasty.  Rating decision 
in August 1973 granted service connection of right ear 
defective hearing, and assigned a 10 percent rating.  
Multiple subsequent rating decisions addressed claims for 
increased ratings for these two service-connected 
disabilities.


Received in June 1991 were VA records pertaining to left 
revision modified radical mastoidectomy and tympanoplasty in 
May 1991.  The veteran reportedly had some decreased hearing 
in the left ear.

Rating decision in August 1991 granted a temporary 100 
percent rating beginning May 21, 1991, date of the left ear 
surgery, and the 10 percent rating was to be reinstated July 
1, 1991, for mastoidectomies and tympanoplasties.  
Ratings as to left ear hearing loss and tinnitus were 
deferred pending VA examination.

On audiological evaluation in August 1991, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
65
35
55
70
LEFT
55
50
45
60
80

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 in the left ear.

A VA examination was conducted in November 1991.  The 
examiner noted moist mastoid cavities, indicated that the 
veteran should return for debridement, and stated that 
further compensation and pension evaluation should be delayed 
until this problem was resolved.

A VA examination was conducted in January and February 1992.  
On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
65
40
50
50
LEFT
50
60
40
45
75

Average pure tone threshold for the right ear was 51 and for 
the left was 55.  Speech recognition ability was 96 percent 
in the right ear and 100 in the left ear.  

A rating decision in March 1992 denied an increased rating 
for residuals of mastoidectomies and tympanoplasties and 
denied service connection of tinnitus and left ear hearing 
loss.  With respect to an increased rating for defective 
hearing of the right ear, no rating action was taken and it 
was noted that, under current criteria for evaluation hearing 
impairment, a noncompensable evaluation was warranted.  

Received in July 1992 was a report of VA physician reporting 
that the veteran needed further surgery of the left ear to 
remove cholesteatoma and rebuild ear bones, to make the ear 
safe and to restore hearing; the veteran currently had a 
conductive hearing loss with a sensorineural component 
causing a 50 percent hearing loss in the left ear.  Also 
received was a June 1992 report of VA employee reporting that 
audiologic evaluations over the years showed a marked 
decrease in the veterans hearing sensitivity, more 
significant in the left ear.  VA records of audiological 
evaluation, dating back to 1973, were received.  Finally, a 
statement of the veterans brother was received wherein the 
brother stated that he had observed a decline in the 
veterans hearing through the years.  

Received in September 1992 were VA records pertaining to left 
tympano-mastoidectomy in June 1992.

The veteran testified at a personal hearing before a hearing 
officer at the RO in June 1993.  He stated that he and 
everybody thought his hearing was getting worse.  He said 
that he had to turn around to hear people behind him.  He had 
an amplifier on his telephone.  He could not hear the 
television at a volume that was comfortable for his wife.  He 
also testified regarding his other disabilities of the ears.

Additional VA records, dated from May 1991 to May 1993, were 
received at the hearing.  On audiological evaluation in May 
1993, speech audiometry revealed speech recognition ability 
of 68 percent in the right ear and of 96 in the left ear.  It 
was reported that the evaluation revealed no significant 
change in hearing sensitivity for pure tone stimuli; however, 
there was a marked decrease in speech discrimination ability 
in the right ear since the previous evaluation.

Five statements of lay witnesses, dated in April 1992, 
describing observations of a decline in the veterans 
hearing, and expressing opinions that he is entitled to an 
increased rating, were received in June 1993.

A VA examination was conducted in July 1993.  On audiological 
evaluation, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105
105
100
100
105+
LEFT
40
35
25
45
75

Average pure tone threshold for the right ear was 103+ and 
for the left was 45.  Speech recognition ability was 20 
percent in the right ear and 100 in the left ear.

Received in May 1996 were VA treatment records dated from 
January 1993 to April 1996 reflecting continued evaluation 
for bilateral ear complaints.

A VA examination was conducted in December 1997.  The veteran 
was currently fitted with binaural hearing aids but reported 
that they were not powerful enough and that one was 
experiencing excessive battery drain.  He was going to be 
given a new appointment for new hearing aids.  Audiological 
evaluation revealed pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105
90
70
90
110
LEFT
50
40
30
60
85

Average pure tone threshold for the right ear was 91 and for 
the left was 55.  Speech recognition ability was 52 percent 
in the right ear and 84 in the left ear.

Received at the Board in December 1998 were additional VA 
records, dated from December 1997 to November 1998.  In an 
accompanying statement, the veteran stated that he wished to 
waive RO consideration of the evidence.  A September 1998 
record indicates the veteran wanted ITE aids.  It was the 
audiologists opinion that these could not give him the power 
he needed; nevertheless, the aids he had before were ordered.  
A November 1998 record indicates the veteran had good aided 
results and was happy with the fitting.  On audiological 
evaluation in November 1998, pure tone thresholds were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105
95
70
90
100
LEFT
60
40
40
70
100

Average pure tone threshold for the right ear was 
approximately 89 and for the left was approximately 63.  
Speech recognition ability was 80 percent in the right ear 
and 96 in the left ear.

II.  Analysis

A claim for an increased evaluation is well grounded if the 
claimant asserts that a condition for which service 
connection has been granted has worsened.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992).  In this case, the 
veteran has asserted that his bilateral mixed hearing loss is 
worse than currently evaluated, and he has thus stated a 
well-grounded claim.

The appellant having satisfied his initial burden, VA has a 
duty to assist him in the development of facts pertaining to 
his claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.103(a) (1998).  The United States Court of Veterans Appeals 
(Court) has held that the duty to assist includes obtaining 
available records which are relevant to the claimant's 
appeal, and that this duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet.App. 90 (1990).  
Current audiological evaluations are of record and, as the 
record does not indicate that any further relevant records 
are available, there is no further duty to assist.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  The requirements for evaluation of 
the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition. Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.

Evaluations for defective hearing range from noncompensable 
to 100 percent, based upon organic impairment of hearing as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold as measured 
by pure tone audiometry in the frequencies of 1000, 2000, 
3000, and 4000 hertz.  The rating schedule establishes 11 
levels of auditory acuity, designated from level I, for 
essentially normal hearing, to level XI, for profound 
deafness.  38 C.F.R. Part 4, 
§ 4.85 and Codes 6100 to 6101.  The assignment of a 
disability evaluation for hearing loss is achieved by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet.App. 345, 349 
(1992).

A review of the record reflects that the veteran was granted 
service connection of bilateral mixed hearing loss and 
assigned a 10 percent evaluation in March 1993.  In 
connection with the current claim for an increased rating, 
the RO obtained multiple reports of audiological 
examinations.  The most recent examination was completed in 
November 1998.  It revealed an average pure tone threshold at 
1000, 2000, 3000, and 4000 hertz of 89 decibels in the right 
ear and 63 decibels in the left ear.  Speech discrimination 
ability was 80 percent in the right ear and 96 percent in the 
left ear.  This corresponds to a level V hearing acuity for 
the right ear and a level II hearing acuity for the left ear 
pursuant to the rating schedule.  Level V hearing in the 
right ear, and level II hearing in the left ear corresponds 
to a 10 percent disability evaluation pursuant to the rating 
schedule.  Accordingly, an increased disability rating for 
bilateral mixed hearing loss is not warranted in this case.

The Board notes that, under 38 C.F.R. § 4.86, the evaluations 
derived from the rating schedule are intended to make proper 
allowance for improvement by hearing aids.  The fact that the 
veteran wears hearing aids for his service-connected hearing 
loss does not affect his rating.  The schedular evaluations 
from the tables in Diagnostic Code 6100 take this into 
account.

While we appreciate the veterans sincere belief in the 
merits of his claim, the actual objective findings on 
examination do not support the assignment of an increased 
rating for bilateral mixed hearing loss.  The Board finds 
that the preponderance of the evidence is against the 
veterans claim and, therefore, an increased rating is not 
warranted at this time.


ORDER

The claim of entitlement to an increased rating for bilateral 
mixed hearing loss is denied.



		
	ANDREW J. MULLEN 
	Member, Board of Veterans' Appeals



NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
